Mr. Justice Wolverton,
after stating the facts, delivered the opinion of the court.
1. It will be recalled that the land was assessed in one parcel and the lots in another, and it is admitted that they are situated one and three quarter miles apart, so they cannot be considered, under any circumstances, as one parcel. The sheriff *17made the sale en masse, and the defendant purchased for a gross sum. This is shown by the officer’s return. The deed is the result of the sale made in the manner indicated, and the question is whether it is void for irregularity. The contention in support of the deed is that it is the intention of the statute that sales of realty for taxes shall be made in separate parcels or otherwise, as it may appear likely to bring the highest price, within the discretion of the officer making the sale, and that the law has been pursued in the case at bar. The reasoning proceeds npon a collocation of Hill’s Ann. Laws, §§ 2815, 2816, and 292. The first two sections provide that a warrant for the purpose of collecting delinquent taxes shall be deemed an execution against property, and shall have the force and effect thereof against any person, firm, or corporation upon whom such taxes are levied or charged on the roll, and shall be executed and returned in like manner, except as in chapter XVII otherwise provided; and that, if sufficient personal property be not found to satisfy the same, it must be levied upon any real property of the person, firm, or corporation, or sufficient thereof to satisfy the same, including fees of officers, etc. The last relates to the manner of sale under an execution, and provides that when the sale is of real property, consisting of several known lots or parcels, they shall be sold separately or otherwise, as is likely to bring the highest price; hence it is concluded that the manner of sale, whether in parcels or en masse, is a matter resting entirely within the discretion of the sheriff. This has not been the practice, and when we come to take into consideration other sections of the statute relating to taxation it would seem that such was not the true intendment of the law. We call attention more especially to Hill’s Ann. Laws, §§ 2770, 2814, 2823, 2825, 2826, 2838. These make it incumbent on the assessor to list real property in tracts or parcels, and denote the value of each. When the delinquent list is returned to the county clerk, he is charged with the duty of making therefrom a true and correct list of the taxes remaining unpaid, and to whom charged, with a description of the *18land and lots, and deliver the same to the sheriff, with warrant attached, directing’ him that, if no goods or chattels of the delinquent taxpayer be found, then to levy upon the real property as set forth in the tax list, or so much thereof as shall satisfy the amount of taxes charged with the costs, etc. Before sale the sheriff must give notice by advertisement, describing accurately the lots or land to be sold; and he must make a return specifying the amount for which each lot or parcel was sold, with the name of the purchaser; and the tax deed must contain a description of the property sold, as in the tax roll. The last of the sections noted provides for the payment by lien holders of the taxes assessed against the lands involved, which is thereby made to constitute an additional lien thereon in favor of such lien holders.
The idea seems to be prevalent of keeping and treating each parcel as distinct one from another from the inception of the listing and valuation to the sale and conveyance under the tax deed. Where the lien of a judgment has attached to given parcels or lots, and the property sold under execution, the statute has received construction in consonance with this idea in so far as to permit the purchaser at an execution sale to relieve the particular property from the burden of taxes assessed against the judgment debtor, although he owned and was assessed with other realty at the time, by tendering and paying the taxes assessed against the particular parcels or lots (McNary v. Wrightman, 32 Or. 573, 52 Pac. 510), and it is in accord with the prevailing rule. Mr. Justice Moore says in Bays v. Trulson, 25 Or. 109, 116 (46 Am. & Eng. Corp. Cas. 368, 35 Pac. 26): “It is a well-recognized principle that the sale of property for the payment of delinquent taxes should be made of the parcels of land as they appear in the assessment roll, and to group lands in the sale which are so assessed as separate tracts, even though owned by the same person, will render the sale ineffectual to convey the title”: citing Cooley, Tax’n (2 ed.), 493; Burroughs, Tax’n, p. 302; Blackwell, Tax Titles (5 ed.), § 526. To these may be added Hayden v. Foster, 13 Pick. 492, and Barnes v. Boardman, 149 Mass. 106 (21 *19N. E. 308, 3 L. R. A. 785). Tbe purpose, no doubt, is to enable the taxpayer to redeem each parcel by paying the amount of the tax which it is made to bear. But if the tax collector is permitted to sell several parcels en masse to satisfy the gross sum assessed against the whole, the very object of a separate listing and valuation fails, and the entire real property of the taxpayer, Avhether consisting of known parcels or not, may as well be treated as a single item from the very beginning. We conclude, therefore, that the grouping of the acreage property assessed as one parcel, and the lots in St. Paul as another, and making sale of the whole for the gross assessment and for a lump sum, invalidates the tax deed and that the same should be declared void.
2. A sheriff’s tax deed is made prima facie evidence, under the statute, of the regularity of the tax proceedings, including the sale.. This has the effect to throw upon the plaintiff the burden of substantiating the irregularity complained of, whereas, without such a statutory provision, it would have been incumbent upon the holder of the deed to show the regularity of the proceedings from the time of the inception of the assessment to the execution of the deed: Hill’s Ann. Laws, § 2823; Strode v. Washer, 17 Or. 50 (16 Pac. 926); Harris v. Harsch, 29 Or. 562 (46 Pac. 141). But in the case at bar the sheriff’s return sufficiently shows the irregularity relied on by plaintiff to vitiate the conveyance.
3. Prior to the issuance of the warrant for the collection of taxes for the year 1895, plaintiff conveyed the east tAvo thirds of the tract assessed to the defendant and another brother. Under the statute (Hill’s Ann. Laws, § 2846,) this imposed upon the grantees the burden of paying the taxes assessed against the premises conveyed to them; hence the tender to the defendant of one third of the amount assessed against the whole premises and attendant costs Avas sufficient as a prerequisite to bringing the suit.
There was a contention that the complaint was insufficient to present the question thus treated and decided, but it sets up the insufficiency of the return of the sheriff as not showing a *20separate sale of the parcels, and, while not a model pleading, it must be treated as at least an imperfect statement of a good cause, and accorded a liberal intendment. The decree of the trial court will therefore be affirmed. Affirmed.